Title: From John Quincy Adams to George Washington Adams, 5 July 1826
From: Adams, John Quincy
To: Adams, George Washington


				
					N. 23.My dear Son.
					Washington 5. July 1826.
				
				I have received with pleasure your Letter of the 28th. ulto. and should have been glad to have found in it an acknowledgment of the receipt of mine of the 20th. which enclosed one to the Committee of the Proprietors of the Athenaeum—Your Promotion both civil and military, will necessarily abridge your leisure time, and I hope it will also accustom you to the habit of the despatching business, which is among the most useful that a man can possess—A regular distribution of your time, and a steady adherence to the business in hand will become indispensable to you—Early hours both of repose and rising will be not less so. And avoid especially a habit of procrastination—You mention in a Letter to your mother that you are a member of three Committees to sit during the recess of the Legislature, but do not say upon what subjects they are to report.—Your intention to act and vote according to your own sense of right, even at the hazard of losing popularity is right; but you must also be very careful to avoid taking the side which is both unpopular and wrong; and if the popular sentiment be strong and urgent, you should reconsider often your own impressions, whether they may not be erroneous.Charles has been absent nearly a fortnight on a visit to New York. We are here after many Months of drought literally flooded with rain. All in tolerable health excepting Mary Hellen—I have been not altogether well myself but am not confined to the house—I am expecting another Letter from you, and remain your affectionate father
				
					J. Q. Adams.
				
				
			